677 S.E.2d 159 (2009)
Kimberly SISK, Individually and as Guardian ad Litem of Slade Axel Sisk, a minor
v.
TRANSYLVANIA COMMUNITY HOSPITAL, INC; Abbott Laboratories; and Abbott Laboratories, Inc.
No. 67PA09.
Supreme Court of North Carolina.
April 30, 2009.
James W. Williams, Ann-Patton Hornthal, June Ghezzi, Brian Murray, Nicole Henning, Chicago, IL, for Abbott Laboratories.
Michael W. Patrick, Chapel Hill, for Sisk.
Roy W. Davis, Jr., Michelle Rippon, Asheville, for Transylvania Comm. Hosp.
Prior report: ___ N.C.App. ___, 670 S.E.2d 352.

ORDER
Upon consideration of the petition filed on the 11th day of February 2009 by Defendants (Abbott Lab) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 30th day of April 2009."
Defendants shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).